United States Court of Appeals
                     For the First Circuit

No. 02-2705

                            BOBBI-LYN REED

                         Plaintiff, Appellant,

                                  v.

                  MBNA MARKETING SYSTEMS, INC.,
                   MBNA AMERICA BANK, N.A., and
                     MBNA AMERICA CORPORATION,

                     Defendants, Appellees.


                             ERRATA SHEET

     The opinion of this Court, issued on June 19, 2003, should

be amended as follows.

     On page 12, line 1 of full paragraph, replace "the" with

"that".